 

 

Case 7:19-cr-00114-VB Document|Pisiadee08/03/20 Page 1 of 1

 
  

Southern District
Federal Defenders Hee RONICALL YOR QuEEGps Steet, Room 260
OF NEW YORK, INC. voc #: White Plhins, N.Y. 10601-4150

Fax: (914) 997-6872

Fat (9t4y LETT
DATE FILED: SITE) 28-712

aN

    
 
 
  
   

 

 

 

 

 

 

 

 

 

Susanne Brody

Attorney-in-Charge
White Plains

David E. Patton
Executive Director
and Attorney-in-Chief

  

APPLICATION GRAN
SOO D: TED

 
  
 

March 3, 2020

 

  

Vincent L, Briccetti, U.S.D.J.
Dated:_3|3 (20

White Plains, NY
onan adi vurnsd fy

6(22|26 a 2, Ze pak,

BY ECF, BY HAND AND MAIL
The Honorable Vincent L. Briccetti
United States District Court Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

 

    
     
     
   

  

Re: United States v. Santos Alvarado
19 Cr. 0Q114-001(VB)

     

Dear Judge Briccetti:

This letter is to request a sentencing adjournment of three months for Mr. Santos Alvarado
currently scheduled for March 19, 2020 at 10:30. This request is being made to allow this office
to fully brief the issue of whether a New York State conviction for contempt Ist, qualifies as a
crime of violence under U.S.S.G. §2K2.1(a)(4)(A). The government’s position in their Pimentel
Letter, dated June 5, 2019, is that it does qualify and therefore, the base offense level is a 20.
However, probation disagrees, and in their final PSR, page 5, 415, has the predicate “crime of
violence” as Mr. Alvarado’s prior conviction of Attempted Assault 2™. It is our position that
neither of these prior convictions qualifies as crimes of violence. There are cases currently
pending in the Second Circuit which may clarify the issue and we anticipate that decisions will
be forthcoming which will be determinative. The government does not object to the request for
the adjournment but do not agree with the reasons for the request. We thank the Court in
advance for your consideration of this request.

Res Oo oe submitied,

rai oF

Busborle “ee “

ce: Benjamin Gold, kon
James Ligtenberg, A.JJ.S.A.
James Mullen, U-S“P.O. Specialist
Mr. Santos Alvarado

  
